Mr. Kie D. Hall Executive Director Arkansas Public Employees Retirement System One Capitol Mall Little Rock, AR 72201-1015
Dear Mr. Hall:
This is in response to your request for an opinion regarding the Arkansas Freedom of Information Act (FOIA), which is codified at A.C.A. §§ 25-19-101—107 (Repl. 1992). Your question is restated follows:
  Of those records maintained by the Arkansas Public Employees Retirement System (APERS), which records are open under the FOIA and which are protected?
We lack sufficient information to fully respond to your question because you have not indicated what records APERS maintains. This being the case, we will address your question in general terms, setting out the relevant law, but cannot make any definitive conclusions without more information about specific records.
Arkansas Code Annotated § 25-19-103(1) (Repl. 1992) states in pertinent part that:
  `Public records' means writings, recorded sounds, films, tapes, or data compilations in any form, required by law to be kept or otherwise kept, and  which constitute a record of the performance or lack of performance of official functions which are
or should be carried out by a public official or employee, a governmental agency, or any other  agency wholly or partially supported by public funds or expending public funds. All records maintained in public offices or by public employees within the scope of their employment shall be presumed to be public records. [Emphasis added.]
The public policy behind the FOIA indicates that public records are presumed to be open. See Commercial Printing Co. et al. v.Rush, et al., 261 Ark. 468, 549 S.W.2d 790 (1977). The records are to be closed only if they fit within one of the specific exemptions. It is my opinion that, as a general matter, records maintained by APERS fall within the statutory definition of public records as set out at § 25-19-103(1). As such, the records are open to inspection and copying under the FOIA, unless they fall within an exception to the act.
A specific exception to the open records provision of the FOIA is set out at A.C.A. § 24-3-213 (Repl. 1992). This section states that:
  Any and all records kept by an Arkansas public retirement system, whether required to be kept by law or board policy, shall be open to public inspection as provided in § 25-19-105, except that individual members' records which are kept for the purpose of compiling information for the members' retirement or social security records shall not be open to the public. [Emphasis added.]
We must therefore conclude that the individual members' records which are kept for the purpose of "compiling information for the members' retirement or social security records" are exempt from disclosure. While you have not indicated whether APERS keeps records other than for the purposes mentioned in § 24-3-213, if it does, those records would, presumably, fall within the statutory definition of `public records' which are open to inspection under the FOIA. For instance, if the system maintains records of a statistical nature which are not individual members' records, these records would presumably be open to inspection and copying.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
SD/WB:cyh